Case: 20-40315     Document: 00516066341          Page: 1     Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2021
                                   No. 20-40315                            Lyle W. Cayce
                                                                                Clerk

   D.H.H., a minor student with disabilities, by and with
   and through her parent/guardian/next friend Rob
   Anna H.; Rob Anna H., parent/guardian/next friend of
   D.H.H., a minor student with disabilities,

                                                            Plaintiffs—Appellants,

                                       versus

   Kirbyville Consolidated Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CV-120


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40315           Document: 00516066341              Page: 2       Date Filed: 10/22/2021




                                           No. 20-40315


           This case concerns the Individuals with Disabilities Education Act
   (“IDEA”), 1 Title II of the Americans with Disabilities Act (“ADA”), 2 and
   § 504 of the Rehabilitation Act of 1973. 3 The parties ask us to focus on the
   differences and similarities between these statutes, but we need not do so.
   Instead, we apply binding precedent and hold that Plaintiffs-Appellants do
   not meet the “intentional discrimination” standard on which their claims are
   based. We therefore affirm.
                                                 I.
           Plaintiff-Appellant D.H.H., a senior in high school at the time of this
   appeal, has been attending school in the Kirbyville Consolidated
   Independent School District (the “School District”) since the sixth grade.
   D.H.H. obtained mostly good grades in school, but the record is inconsistent
   regarding her overall behavior, both in and out of the school setting.
           Plaintiff-Appellant Rob Anna H., one of D.H.H.’s parents, emailed
   the School District requesting a comprehensive evaluation of then eighth
   grader D.H.H. for special education services or § 504 services, or both. The
   following day, Rob Anna H. consented to a full individual evaluation of
   D.H.H. 4 The School District’s evaluators interviewed D.H.H. and her
   teachers and ultimately concluded that D.H.H. was not eligible for special
   education and related services.




           1
               20 U.S.C. § 1400 et seq.
           2
               42 U.S.C. § 12131 et seq.
           3
             29 U.S.C. § 794. Because the only difference between a § 504 claim and an ADA
   claim is causation, see Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448, 454 (5th Cir. 2005),
   we refer to both claims and statutes as “§ 504 claims” and “§ 504.”
           4
               See 20 U.S.C. § 1414(D)(i)(1).




                                                  2
Case: 20-40315        Document: 00516066341              Page: 3       Date Filed: 10/22/2021




                                          No. 20-40315


           While the evaluations were ongoing, Rob Anna H. filed a request on
   behalf of D.H.H. for a due process hearing, complaining that the School
   District had wrongly failed to identify D.H.H. as an eligible child with a
   disability. The request sought a determination that D.H.H. was eligible for
   educational accommodations under IDEA and § 504.
           A special education hearing officer (“SEHO”) dismissed D.H.H.’s
   § 504 claim for lack of subject matter jurisdiction, and the hearing proceeded
   on the IDEA claim. The SEHO made factual findings about D.H.H.’s
   performance in school and interactions with her peers. He also took into
   account Rob Anna H.’s retained psychologist’s findings concerning
   D.H.H.’s wellbeing. The SEHO ordered the School District to reimburse
   Plaintiffs for the private evaluations in the amount of $3,830. The SEHO
   ultimately concluded that D.H.H. was not an eligible student with a
   disability.
           Rob Anna H. requested a second due process hearing, again seeking
   an eligibility determination under IDEA, § 504, and the ADA. A new SEHO
   found that, by the tenth grade, D.H.H. had experienced a marked
   improvement in her behavior since middle school and had been academically
   successful in the general education setting during the ninth and tenth grades.
   The SEHO issued a decision concluding that D.H.H. was not an eligible
   student with a disability. 5
           Plaintiffs had filed this lawsuit prior to filing for a second due process
   hearing, appealing the first SEHO’s decision and litigating their claims under
   § 504 only. After compiling an extensive record, the parties each filed


           5
            Rob Anna H. initially appealed this decision to the district court, but later
   dismissed that appeal. See D.H.H. v. Kirbyville Consol. Indep. Sch. Dist., No. 1:19-cv-00130
   (E.D. Tex. Sept. 6, 2019). The second SEHO’s decision is therefore not at issue in this
   appeal.




                                                3
Case: 20-40315            Document: 00516066341               Page: 4      Date Filed: 10/22/2021




                                             No. 20-40315


   motions for summary judgment. The district court referred the case to a
   magistrate judge, who issued a report and recommendation. The district
   court entered an order adopting the magistrate judge’s report and
   recommendation in full and entered final judgment for the School District on
   all claims. Plaintiffs timely appealed.
                                                   II.
            The district court disposed of Plaintiffs’ § 504 claim on summary
   judgment, so our review is de novo. 6 We review all evidence and make
   reasonable inferences in favor of the non-movant when necessary. 7 Summary
   judgment is appropriate when there is no dispute of material fact and the
   movant is entitled to judgment as a matter of law. 8
                                                  III.
            Our binding precedent requires intentional discrimination (bad faith
   or gross misjudgment) to survive summary judgment when a plaintiff brings
   a § 504 claim. Plaintiffs provided no evidence of intentional discrimination. 9
                                                   A.
            The damages provisions of the Rehabilitations Act direct us to Title
   VI remedies, so we look to Title VI caselaw to determine the requirements




            6
                See D.A. ex rel Latasha A. v. Hous. Indep. Sch. Dist., 629 F.3d 450, 453 (5th Cir.
   2010).
            7
                Id. (citing Bridgmon v. Array Sys. Corp., 325 F.3d 572, 576 (5th Cir. 2003)).
            8
                Fed. R. Civ. P. 56(a).
            9
             See D.A., 629 F.3d at 455 (“We concur that facts creating an inference of
   professional bad faith or gross misjudgment are necessary to substantiate a cause of action
   for intentional discrimination under § 504 . . . against a school district predicated on a
   disagreement over compliance with IDEA.”).




                                                    4
Case: 20-40315            Document: 00516066341              Page: 5       Date Filed: 10/22/2021




                                             No. 20-40315


   for a § 504 claim. 10 “[A] private right of action under Title VI for damages
   requires intentional discrimination by the defendants.” 11
           In Marvin H. v. Austin Independent School District, we explained “that
   a cause of action is stated under section 504 when it is alleged that a school
   district has refused to provide reasonable accommodations for the
   handicapped plaintiff to receive the full benefits of the school program.” 12
   We noted in D.A. that “Marvin H[.] used the term ‘refusal’ because the
   statute requires intentional discrimination against a student on the basis of his
   disability.” 13 Therefore, “‘something more than a mere failure to provide the
   “free appropriate education [(“FAPE”)] required by [IDEA] must be
   shown.’” 14
           We also explained the evidence with which a plaintiff is required to
   come forward to show intentional discrimination at the summary judgment
   stage to show intentional discrimination. We require “facts creating an
   inference of professional bad faith or gross misjudgment . . . to substantiate a
   cause of action for intentional discrimination under § 504.” 15




           10
                29 U.S.C. § 794a(a)(2); see also Scokin v. Texas, 723 F.2d 432, 441 (5th Cir. 1984).
           11
             Scokin, 723 F.2d at 441 (citing Marvin H. v. Austin Indep. Sch. Dist., 714 F.2d
   1348, 1357 (5th Cir. 1983)). But see Guardians Ass’n v. Civ. Serv. Comm’n, 463 U.S. 582,
   584 (1983) (affirming judgment of lower court when there was no evidence of
   discriminatory animus or intent); see also id. at 599–600 (White, J., concurring) (explaining
   that a private right of action for Title VI violations requires “proof of intentional
   discrimination”).
           12
                714 F.2d at 1356 (emphasis in original).
           13
                629 F.3d at 454 (emphasis added) (citing Marvin H., 714 F.2d at 1357).
           14
              Id. (alterations in original) (quoting Monahan v. Nebraska, 687 F.2d 1164, 1170
   (8th Cir. 1982)).
           15
                Id. at 455.




                                                    5
Case: 20-40315           Document: 00516066341             Page: 6        Date Filed: 10/22/2021




                                            No. 20-40315


                                                 B.
           Here, Plaintiffs’ allegations are based entirely on the School District’s
   refusal to identify D.H.H. as a student entitled to special education and
   related services. 16 Therefore, Plaintiffs had to show that the School District
   intentionally discriminated against D.H.H. 17 Plaintiffs, however, have
   provided no evidence that the School District intentionally discriminated
   against D.H.H. The School District provided D.H.H. with educational
   services, but D.H.H. refused to take advantage of those services. The School
   District initiated a thorough, committee-driven evaluation of D.H.H.’s
   disabilities and needs. The committee determined that D.H.H. experienced
   no educational impact from her diagnosed emotional disturbance. The
   committee found more specifically that (1) D.H.H. had average to above-
   average grades in the sixth and seventh grades, (2) her attendance was
   satisfactory, and (3) that her interviewed teachers all stated that they had not
   experienced any behavioral problems with D.H.H. The only evidence of
   emotional disabilities and needs stems from Rob Anna H.’s accounts.
   Plaintiffs have failed to adduce any evidence of intentional discrimination at
   the summary judgement stage, so their claim fails as a matter of law.
           Plaintiffs nevertheless contend in their brief, and asserted at oral
   argument, that their claims are not for damages, but that instead they are for
   equitable relief, inferring that disparate impact is the proper standard. We
   disagree. Although Plaintiffs are correct that they demanded equitable relief
   in their First Amended Complaint, their allegations are completely based on
   refusal to provide educational services, or a FAPE. Our precedents require


           16
                See Marvin H., 714 F.2d at 1356; D.A., 629 F.3d at 454.
           17
            See D.A., 629 F.3d at 454–55 (requiring intentional discrimination at the
   summary judgment level when it is alleged that a school district refused to comply with the
   IDEA).




                                                  6
Case: 20-40315        Document: 00516066341             Page: 7      Date Filed: 10/22/2021




                                        No. 20-40315


   evidence of intentional discrimination at the summary judgment stage for
   claims based on a refusal to provide a FAPE. 18
           In sum, the School District fulfilled its duties under the
   Rehabilitations Act (§ 504) by not intentionally discriminating against
   D.H.H.
           For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




           18
              See id. at 451 (concluding that, at the summary judgment stage, the plaintiffs
   could not demonstrate intentional discrimination based on a refusal to provide a FAPE and
   therefore their claims were properly dismissed).




                                              7